internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------- -------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number ------------- -------- refer reply to cc psi br4 plr-145694-08 date date legend -------------------------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------- ---------------------------------------------- -------------------------------------------- trust foundation husband wife son special trustee ---------------------- date date date date date date date state w x y z company state court ------------------------- ------------------ ----------------- ------------------------- ----------------- --------------------------- --------------------------- ------------- ------------- --------- --------- -- -------------------- ---------------------------------------------------------------------------------------- ------------- ------------------------------------------------------- ---------------------- case drafting attorney dear ---------- plr-145694-08 this letter responds to the letter dated date submitted on trust’s behalf by trust’s authorized representative requesting rulings under sec_664 sec_2036 and sec_2055 of the internal_revenue_code facts the facts and representations submitted are summarized as follows foundation was incorporated by husband and wife in state on date husband and wife have contributed approximately dollar_figurew to foundation since its inception on date the internal_revenue_service issued a determination_letter concluding that foundation is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 the determination_letter also concluded that foundation is a private_foundation within the meaning of sec_509 on date husband and wife executed trust a charitable_remainder_unitrust crut described in sec_664 on the same date each spouse contributed x shares of company stock to the trust on date husband and wife each made an additional_contribution of y shares of company stock to trust article of trust designates son as the initial trustee and designates special trustee as the independent special trustee article provides that the annual unitrust_amount shall be an amount equal to z percent of the net fair_market_value of the trust property valued as of the first day of the first calendar month in each taxable_year of the trust article provides that in each taxable_year the trustee shall pay the entire unitrust_amount annually outright and free of trust to son during his lifetime article sec_1 provides that upon the death of son the trust shall terminate and the trustee shall distribute all of the principal and income other than any amount then due to son or his estate to the foundation article sec_2 provides that husband and wife reserve the right while both are living to amend or revoke all or any portion of the interest of any one or more charitable remaindermen and to appoint a remainder_interest in the trust to one or more substitute or additional qualified charitable remaindermen in such amounts and in such proportions as they deem appropriate if both husband and wife are living at the time this right is exercised both must agree to amend the charitable_beneficiary designations if one spouse has died the survivor may exercise the right article sec_3 provides that i n all events any charitable remainderman designated in accordance with any section of this agreement must be a qualified_organization as defined in article of this agreement article defines qualified_organization as an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code plr-145694-08 a died on date in the process of administering husband’s estate son became aware of a scrivener’s error in the trust instrument of trust specifically the inclusion of sec_170 in the definition of qualified_organization in article is inconsistent with the designation of foundation as the charitable_beneficiary of the trust in article foundation is an organization described in sec_170 sec_2055 and sec_2522 but is not an organization described in sec_170 accordingly the requirement in article that requires the charitable remainderman to be a qualified_organization in all events prevents foundation from qualifying as the charitable remainderman of the trust despite its designation as such in the trust instrument on date son as trustee of trust filed a verified petition regarding construction of irrevocable_trust and for approval of modification of irrevocable_trust in state court the petition requested the court’s approval to correct the scrivener’s error by reforming the trust ab initio to eliminate the reference to sec_170 in the definition of qualified_organization in article by reforming the trust in this manner foundation will be a qualified_organization and eligible charitable remainderman under the terms of trust all of the following were offered to state court in support of trust’s petition first son contended that under state law state courts have the power to modify the terms of a_trust where such modification is necessary to serve the original intentions of the trustors case second wife submitted a declaration to state court confirming that it was her intention that foundation would be the charitable remainderman of trust third drafting attorney submitted a declaration to state court affirming that it was the clear intention of husband and wife to designate and allow foundation to be the charitable remainderman of trust drafting attorney further affirmed in his declaration that in using his standard crut form drafting attorney failed to effectuate the original intent of husband and wife because drafting attorney did not delete the reference to sec_170 on date state court issued an order regarding construction of irrevocable_trust and for approval of modification of irrevocable_trust that granted the relief as requested in trust’s petition contingent upon the issuance of a favorable private_letter_ruling issued by the service state court determined that the inclusion of sec_170 in the definition of qualified_organization in article was the result of a drafting error and that modifying the trust to delete this reference was necessary to accomplish a material purpose of the trust trust requests two rulings the judicial reformation of trust to eliminate the reference to sec_170 in the definition of qualified_organization will not cause trust to fail to qualify as a charitable_remainder_trust within the meaning of sec_664 plr-145694-08 the retention by husband of the right to substitute the charitable remainderman of trust will cause husband’s portion of the remainder_interest in trust to be included in husband’s gross_estate under sec_2036 and this interest will qualify for a charitable deduction under sec_2055 law ruling sec_664 provides that a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides that the term charitable_remainder_trust means a_trust with respect to which a deduction is allowable under sec_170 sec_2055 sec_2106 or sec_2522 and which meets the description of a charitable_remainder_annuity_trust as described in sec_1_664-2 or a charitable_remainder_unitrust as described in sec_1_664-3 sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount_paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j plr-145694-08 chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 under revrul_76_8 1976_1_cb_179 a_trust that otherwise qualifies as a charitable_remainder_unitrust may provide that the grantor or a recipient of the unitrust_amount may have the power to designate the remainder beneficiary if the remainder beneficiary must be a charitable_organization described in sec_170 sec_2055 and sec_2522 the ruling does not require that the remainder beneficiary must also be an organization described in sec_170 based solely on the facts and representations submitted we conclude that the proposed reformation will not violate any provision under sec_664 and the regulations thereunder because of a scrivener's error in the original trust agreement and evidence presented that clearly indicates that the proposed reformation is in accordance with the original intent of husband and wife the proposed reformation will not be treated as violating the requirement that the remainder_interest to charity must be irrevocable accordingly we conclude that the proposed reformation of trust will not adversely affect trust's qualification as a charitable_remainder_unitrust if it otherwise meets the requirements of sec_664 and the applicable regulations note that the percentage limitations set forth in sec_170 that are applicable to charitable_contributions to private_foundations that are not otherwise described in sec_170 may limit the amount of husband’s and wife’s charitable_contribution deductions for income_tax purposes similarly the amount of husband’s and wife’s charitable_contribution deductions may also be limited by sec_170 see revrul_79_368 1979_2_cb_109 ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his her death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death - plr-145694-08 the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations states that if the decedent retained or reserved an interest or right with respect to all of the property transferred the amount to be included in the decedent's gross_estate is the value of the entire property less only the value of any outstanding income_interest which is not subject_to the decedent's interest or right and which is actually being enjoyed by another person at the time of the decedent's death if the decedent retained or reserved an interest or right with respect to a part only of the property transferred by him the amount to be included in his gross_estate under sec_2036 is only a corresponding proportion of the amount described in the preceding sentence under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides in relevant part that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in sec_2055 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the instant case husband transferred property to trust and at his death he had the retained power together with wife to substitute the charitable remainderman designated in the instrument with one or more alternate qualified organizations since at his death husband’s power to designate the persons or organizations who shall enjoy the assets of trust extended only to the enjoyment of the charitable_remainder interest only the charitable_remainder interest is includible in husband’s gross_estate under sec_2036 in view of our ruling under sec_664 that the proposed reformation of trust will not adversely affect trust’s qualification as a charitable_remainder_unitrust we conclude that the interest passing to foundation is a charitable_remainder interest in a_trust which is a charitable_remainder_unitrust so long as it otherwise meets the requirements of plr-145694-08 sec_664 and the applicable regulations accordingly husband’s estate will qualify for an estate_tax deduction under sec_2055 equal to the amount of trust corpus included in husband’s gross_estate this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust's authorized representative sincerely yours katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
